Citation Nr: 0312125	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  98-20 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as due to an undiagnosed 
illness.  

2.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.  

3.  Entitlement to service connection for sleeping 
difficulty, to include as due to an undiagnosed illness.  

4.  Propriety of the initial noncompensable (0 percent) 
rating assigned for service-connected atypical chest pain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty for approximately 20 years 
before retiring in April 1993.  His military service included 
a period of time in the Persian Gulf.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a rating decision of the Regional Office (RO) 
in Salt Lake City, Utah.  Specifically, in December 1997, the 
RO granted the veteran's service connection claim for 
atypical chest pain, and assigned a noncompensable rating.  
At the same time, the RO adjudicated the other issues as 
listed on the title page of this decision.  Those claims were 
denied.  The veteran timely appealed the noncompensable 
rating for his chest pain and the denial of service 
connection for GERD, headaches, and sleeping difficulty.  As 
the veteran has disagreed with the initial evaluation 
assigned for his atypical chest pain, that issue has been 
characterized accordingly.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  


REMAND

Following the veteran's testimony at a June 2000 hearing, the 
Board remanded the claims for additional evidentiary 
development in December 2000, to include contemporaneous 
examinations.  A review of the record reflects that the 
veteran failed to report for the subsequently scheduled 
evaluations, but the record reflects that there was some 
concern that he did not receive notice of the exams.  
Moreover, there is no indication that he was informed of 
38 C.F.R. § 3.655 concerning the effect his failure to report 
for examination might have on his claim with regard to 
examinations scheduled in May 2002.  He was informed of the 
consequences of failure to report for examination in the 
Board's letter of February 2003.

In November 2002 the Board undertook additional development 
on the claims currently on appeal, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now 
codified at 38 C.F.R. § 19.9(a)(2)).  In February 2003 the 
Board provided notice of the development as required by Rule 
of Practice 903.  (67 Fed. Reg. 3,3099, 3,105 (Jan. 23, 2002) 
(now codified at 38 C.F.R. § 20.903.)  

In Disabled American Veterans, v. Secretary of Veterans 
Affairs, Nos. 02-7304-7305, -7316 (Fed. Cir. May 1, 2003), 
the United States Court of Appeals for the Federal Circuit 
(CAFC) determined that 38 C.F.R. § 19.9(a)(2) is inconsistent 
with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

Subsequent to the Board's November 2002 development 
memorandum and the February 2003 notice letter mentioned 
above, the veteran responded with a phone call to the VA RO 
on March 17, 2003, in which he stated that wished to withdraw 
his claims.  In April 2003, the RO mailed correspondence to 
the veteran in which he was asked to clarify his wishes as to 
his claims.  The veteran submitted a statement which was 
added to the record in May 2003 in which he indicated that he 
had no further evidence or argument to present.  His did not 
indicate that he wished to withdraw his appeals.  It is 
noted, however, that he apparently failed to report for 
examinations as scheduled pursuant to the November 2002 
development memo.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

Accordingly, the case is remanded for the following 
development.  

1.  In light of the unique circumstances 
surrounding these issues, the Board 
believes that the most appropriate action 
is to clarify the veteran's intentions 
before any additional adjudication 
resources are expended.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  Thus, the 
RO should contact the veteran and request 
that he clarify, in writing, whether he 
wishes to continue his appeal as to the 
claims listed on the title page of this 
decision, or withdraw his claims.  

In the event that the veteran wishes to 
continue his appeal, he has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  If the veteran wishes to continue his 
appeal, he should be scheduled for VA 
heart and gastrointestinal (GI) 
examinations and a general medical 
examination for headaches and sleep 
disorder.  

The claims file and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination report that the 
claims file was in fact made available 
for review in conduction with the 
examinations.  

The examiner who conducts the heart examination 
should review the claims file, examine the veteran 
and provide findings that take into account the 
former and revised provisions of the rating 
schedule, as appropriate.  The examiner should 
ascertain from the veteran the nature, frequency 
and severity of attacks of chest pain.  In 
addition, the examiner should determine whether or 
not the veteran has symptoms of dyspnea, fatigue, 
angina, dizziness or syncope and should indicate at 
what level of metabolic equivalents (METs) the 
noted symptoms occur.  If a laboratory 
determination of METs cannot be accomplished, the 
examiner is requested to provide an estimation, 
expressed in METs, of the level of activity 
resulting in dyspnea, fatigue, angina, dizziness, 
or syncope.  The examiner should also state whether 
continuous medication is required to control chest 
pain and determine if there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram or x-ray.  
The examiner is specifically requested to 
state whether or not there is any 
functional loss due to service-connected 
atypical chest pain, or if this disorder 
affects the veteran's ability to be 
employed.  All examination findings along 
with complete rationale of opinions and 
conclusions should be set forth in a 
type-written report.  

The GI examination should be conducted to 
determine the nature and extent of any GI 
disease present, including GERD.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported.  After 
reviewing the veteran's records, the 
examiner should express an opinion 
concerning whether there is any 
etiological relationship between any GI 
disease found and any GI complaints that 
were noted in service to include the 
veteran's complaint of frequent 
indigestion at the time of his service 
retirement examination in December 1992.  
The examiner is requested to express an 
opinion concerning whether any GI disease 
found had its inception in service.  All 
examination findings along with complete 
rationale of opinions and conclusions 
should be set forth in a type-written 
report.  

The general medical examiner should 
conduct examination to determine the 
nature of and diagnosis for any headaches 
of which the veteran currently complains.  
If further specialist examination is 
deemed advisable, the veteran should be 
examined by the appropriate specialist.  
The examiner is requested to provide an 
opinion concerning whether any current 
headache disorder had its inception in 
service or is etiologically related to 
any symptoms in service.  All examination 
findings along with complete rationale of 
opinions and conclusions should be set 
forth in a type-written report.  

The general medical examiner should also 
determine whether or not the veteran has 
a sleep disorder, and, if so, whether or 
not the sleep disturbance is attributable 
to a diagnosable illness.  Referral for 
any specialist examination or diagnostic 
studies deemed appropriate should be 
accomplished.  All examination findings 
along with complete rationale of opinions 
and conclusions should be set forth in a 
type-written report.  

3.  The RO should review the requested 
examination reports to ensure they are 
responsive to and in complete compliance 
with the Board's development and if it is 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

Additionally, the RO should review the 
claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and 
satisfied.  

4.  The RO should adjudicate the issues 
of entitlement to service connection for 
GERD, to include as due to an undiagnosed 
illness; entitlement to service 
connection for headaches, to include as 
due to an undiagnosed illness; 
entitlement to service connection for 
sleeping difficulty, to include as due to 
an undiagnosed illness; and propriety of 
the initial noncompensable (0 percent) 
rating assigned for service-connected 
atypical chest pain.  

If any benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations, not previously provided, pertaining to the 
claims currently on appeal.  A reasonable period of time for 
a response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO; however, the veteran is 
hereby notified that failure without good cause shown to 
report for any scheduled VA examination(s) may adversely 
affect the outcome of his claims.  38 C.F.R. § 3.655 (2002).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




